NDEL 2458 (Rev, 11/16) Judgment in a Criminal Case

 

 

 

 

 

 

Sheet ]
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
¥. )
) Case
) Number: 3:19er140-001/MCR
GELASIO SANCHEZ GOMEZ ) USM
) Number: 75698-479
) ‘Thomas 8. Keith (Appointed — AFPD)
i ) Defendant's Attorney
THE DEFENDANT:
pleaded guilty to count(s) One of the Indictment on January 24, 2020
[| pleaded nelo contendere to count(s) —_
which was accepted by the court.
[| was found guilty on count(s}
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
8 ULS.C. § 1326(a) Unlawful Reentry of a Removed Alien October 17, 2019 One
The defendant is sentenced as provided in pages2 through = 5  _ ofthis judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[| The defendant has been found not guilty on count(s)

[| Count(s)

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances,

 

_ [| is i | are dismissed on the motion of the United States.

January 24, 2020

Date of Imposition of Judgment

 

   

 

Signature of Judge

 

M. Casey Rodgers, United States District Judge
Name and Title of Judge

 

January Ol. 2 2020
Date

 

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 2 -—- Imprisonment

 

Judgment — Page 2 of en)

DEFENDANT: GELAS!IO SANCHEZ GOMEZ
CASE NUMBER: 3:19cr140-001/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time Served as to Count One.

[| The court makes the following recommendations to the Bureau of Prisons:

IX] The defendant is remanded to the custody of the United States Marshal.

[| The defendant shall surrender to the United States Marshal for this district:

[| at [] a.m. [| p.m, on

[|] as notified by the United States Marshal.

 

[| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[| before 2 p.m. on
[ ] as notified by the United States Marshal.

 

[| as notified by the Probation or Pretrial Services Office,

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon __ to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case

Sheet 3 — Supervised Release

 

Judgment—Page 3 of 4

DEFENDANT: GELASIO SANCHEZ GOMEZ
CASE NUMBER: 3:19er140-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : NO TERM OF SUPERVISION IMPOSED.

—

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[ ] The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)

[| You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

[| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicabie)

[| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

 

 
NDFL 2455 (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment—Page 4 Of

DEFENDANT: GELASIO SANCHEZ GOMEZ
CASE NUMBER: 3:19er140-001/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 0- Remitted $ 0—None $ 0— Waived $ 0 - None
[| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
[| The defendant must make restitution Gincluding community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ . $ a

[| Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

LJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
{_| the interest requirement is waived for the [_] fine [| restitution.

[_] the interest requirement for the [ | fine [_] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

 
NDBL 245B (Rev. 1 1/E6} Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

 

Judgment-—-Page 5s

DEFENDANT: GELASIO SANCHEZ GOMEZ
CASE NUMBER: 3:19cr140-00 1/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A []

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. AJI criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

L
LI

L

Lump sum payment of $ —_ Special Monetary Assessment, due immediately

[~]} not later than

, or
| in accordance with it C, [| D, [| E, or [| F below; or
Payment to begin immediately (may be combined with [ | C, Cj D, or [| F below); or

Paymentinequal = fe.g., weekly, monthly, quarterly) installments of $ _ _ over a period of
__ (e.g., months or years), to cormmence __ (e.g., 30 or 60 days) after the date of this judgment; or

Paymentinequal (e.g, weekly, monthly, quarterly) installments of $ - __ over a period of
___ (¢.g., months or years), to commence ___ (e.g. 30 or 60 days) after release from imprisonment to a

 

term of supervision; or

Payment during the term of supervised release will commence within _ __ (¢.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s abitity to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

LJ

LJ
LI
L

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

‘The defendant shail pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 
